Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Information Disclosure Statement
The Information Disclosure Statements filed on 7/1/2020 and 3/2/2021 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Restriction/election and status of claims
On 1/20/2022, applicant elected Group 1 (claims 1, 3, and 6-15) without traverse. 
Applicant elected species without traverse: 
Election 1. Single motif sequence: Applicant elects SEQ ID NO: 177 
Election 2. Single GRF sequence: Applicant elects SEQ ID NO: 2 (GRF5) and SEQ ID NO: 1 (encoding GRF5).  
In summary, claims 1, 3, 6-15 are examined in the office action. Non-elected claims and species are withdrawn. 
	The restriction is made final. 
	Note: applicant amended claims 7/1/2020. 

Priority
Instant application 16959555, filed 07/01/2020, is a national stage entry of PCT/EP2018/086902, International Filing Date: 12/31/2018, and  claims foreign priority to 18150187.5, filed 01/03/2018.
The certified copy of foreign priority (in English) was received 7/1/2020, thus the priority date of 1/3/2018 is granted. 

Claim Objections 
Claim 1 is objected to because of the following informality:  
In claim 1, “GRF5” appears in a claim for the first time, the full name should be recited, followed by the abbreviation in a (). 
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction is required. 

Claims 6-8 are objected because the claims recite terms PFAN domains PF08880 and PF08879.  
According to 37 CFR 1.57, the incorporation of essential material by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. 
According to https://pfam.xfam.org/family/PF08880 and https://pfam.xfam.org/family/PF08879, PF08880 and PF08879 are domains named in non-patent literature, and are modifiable in content and thus not static sources of information.  
Appropriate corrections are required. 

Interpretation of claim 1
Claim 1 recites a method for transforming a plant cell, comprising the steps 
(a1) introducing into a plant cell in parallel or sequentially 
i. at least one nucleotide sequence of interest; and 
ii. an expression cassette comprising a polynucleotide encoding a GRF5 polypeptide, mRNA encoding a GRF5 polypeptide, or GRF5 polypeptide(s); or 
(a2) introducing into a plant cell at least one nucleotide sequence of interest; and 
inducing in said plant cell in parallel or sequentially an enhanced expression level of an endogenous gene encoding a GRF5 polypeptide; and 
optional step (b).  
Step (a1) or step (a2) the “introducing” can be carried by the step of breeding or (optionally) transformation. Thus, transformation is not explicitly required.  
According to MPEP 2111.02 A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
In this case, the step (a1) or step (a2) is able to stand alone without the preamble “a method for transforming a plant cell”.  Such preamble does not limit the structure(s) or method step(s) of the claims, thus is not accorded any patentable weight.   
Claim 1 is interpreted as: 
A method comprising the steps
(a1) introducing into a plant cell in parallel or sequentially 
i. at least one nucleotide sequence of interest; and 
ii. an expression cassette comprising a polynucleotide encoding a GRF5 polypeptide, mRNA encoding a GRF5 polypeptide, or GRF5 polypeptide(s); or 
(a2) introducing into a plant cell at least one nucleotide sequence of interest; and 
inducing in said plant cell in parallel or sequentially an enhanced expression level of an endogenous gene encoding a GRF5 polypeptide; and 
optional step (b).  
“introducing” means bring a product into use or operation for the first time. 
The interpretation of claim 1 affects all dependent claims.  See rejection to claim 3 below.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.
—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. Examples of claim language which have been held to be indefinite are (A) "a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius"; and (B) "a predetermined quantity, for example, the maximum capacity."
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In claims 6, 7 and 8 (preferably appears twice in claim 8), recite broader limitations before “preferably”, and also recite narrower limitation after “preferably”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate corrections and clarifications are required. 
For compact prosecution, by broad and reasonable interpretation, the narrower limitation after “preferably” in claims 6-8 (both in claim 8) are merely exemplary, and are not claim requirement. 

Claim 3 and dependent claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites a method of producing a transgenic plant, comprising the steps 
(a) transforming a plant cell according to the method of claim 1, and 
(b) regenerating from the plant cell of (a) or from a plant cell derived from the plant cell of (a) a plant comprising at least one cell which comprises the at least one nucleotide sequence of interest as transgene.  
Claim 3 recites “A method of…”.  However, the claim also recites “(a) transforming a plant cell according to the method of claim 1”. 
First, it is unclear if claim 3 is intended to further limit the step of “introducing into plant cell” to “transforming a plant” or is intended to be an independent claim.  
Second, there is no sufficient and proper antecedent basis for this limitation “(a) transforming a plant” in the parent claim because as analyzed above, claim 1 requires the step “introducing into plant cell, and does not require any step “transforming a plant cell”.    
Because “(a) transforming a plant” lacks sufficient and proper antecedent basis in claim 1, the “the at least one nucleotide sequence of interest” in step (b) also lacks sufficient and proper antecedent basis in step (a) of the claim.  
In addition, the “the at least one nucleotide sequence of interest” in claim 15 also lacks sufficient and proper antecedent basis in claim 3. 
Dependent claims do not cure the deficiency. 
Appropriate corrections and clarifications are required. 
For compact prosecution and definiteness, claim 3 is interpreted as 
---The method of claim 1, wherein 
(a1) the “introducing into plant cell” comprises transforming the plant cell with the at least one nucleotide sequence of interest, and the expression cassette comprising a polynucleotide encoding a GRF5 polypeptide, mRNA encoding a GRF5 polypeptide, or GRF5 polypeptide(s); or 
(a2) the “introducing into plant cell” comprises transforming the plant cell with the at least one nucleotide sequence of interest, and inducing in said plant cell in parallel or sequentially an enhanced expression level of an endogenous gene encoding a GRF5 polypeptide; and 
 (b) regenerating from the plant cell of (a1) or (a2) or from a plant cell derived from the plant cell of (a1) or (a2) a plant comprising at least one cell which comprises the at least one nucleotide sequence of interest as transgene ---.   

Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3, 6-15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to methods of introducing into, transforming, and enhancing endogenous expression a genus of polynucleotides encoding a genus of GRF5 polypeptides, in combination of introducing/transforming a nucleotide of interest, wherein the genus of GRF5 polypeptides comprise a PFAM domain PF08880 and a PFAM domain PF08879 (claim 6),  wherein the PFAM domain PF08880 finds a match of at least 90% coverage at or near the N-terminus of the GRF5 polypeptide and the PFAM domain PF08879 finds a match of at least 90% C-terminally located to the PFAM domain PF08880 in the GRF5 polypeptide, wherein both matching amino acid stretches are located in the N-terminal half of the GRF5 polypeptide (claim 7), wherein the genus of GRF5 polypeptides comprise the motif [D]-[PL]-[E]-[P]-[G]-[R]-[C]-[R]-[R]-[T]-[D]- [G]-[K]-[K]-[W]-[R]-[C]-[SA]-[RK]-[ED]-[A]-[YH]-[P]-[D]-[S]-[K]-[Y]-[C]-[E]-[KR]-[H]-[M]-[H]-[R]- [G]-[RK]-[N]-[R] (SEQ ID NO: 177) with a maximum number of three mismatches (claim 8), and 
wherein the genus of GRF5 polypeptides comprise genus of amino acid sequences at least 70% identical to SEQ ID NO: 2 (elected species, claim 9), and 
(claim 10) wherein the genus of polynucleotides comprises 
(ii) genus of nucleotide sequences at least 70% identical to SEQ ID NO: 1 (elected species); 
(iii) genus of nucleotide sequences encoding a polypeptide encoded by (ii) within the scope of the degeneracy of the genetic code (the coding of an amino acid by more than one codon); 
(iv) genus of complementary sequences to a nucleotide sequence of (i), (ii) or (iii); or 
(v) genus of sequences hybridizing with a nucleotide sequence of (iv) under stringent condition.   
According to specification (abstract; [0001], [0004]-[0005], [0008], [0021], [0026]), the function of increasing expression of GRF5 is improving plant regeneration, specifically from transformed or genetically modified plant cells, the function are surprising and novel by applicant ([0005] and [0008]). 

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  

The specification describes structures of SEQ ID NO: 2 and encoding sequence SEQ ID NO: 1 by sequence listing. 
The specification provides a lone example of making a construct comprising DNA encoding At3g13960 and gene conferring antibiotics resistance, and using the construct to transform Beta vulgaris (beet), Oryza sativa (rice) and Zea mays (maize), and observed improved plant regeneration (Examples 1-3, [0115]-[0168]). According to specification (abstract; [0001], [0004]-[0005], [0008], [0021], [0026]), the function of increasing expression of GRF5 is improving plant regeneration, specifically from transformed or genetically modified plant cells, the function are surprising and novel by applicant ([0005] and [0008]). 
In prior art, in a recent Nature publication (Debernardi et al, A GRF–GIF chimeric protein improves the regeneration efficiency of transgenic plants. Nature Biotechnology, 38, 1274-1279, 2020, not prior art) teach and demonstrated that overexpressing Arabidopsis GRF5 (GRF4 also) leads to higher regenerating frequency in multiple plants (p1278, right col, 1st para). 
By sequence search, SEQ ID NO: 2 is the peptide sequence of At3g13960, or AtGRF5, from Arabidopsis. See Horiguchi et al in the 103 rejection, and “Sequence Matches” at the end of office action.   
Thus, the function of SEQ ID NO: 2/AtGRF5 in improving plant regeneration is a new function by applicant and in prior art. 
However, neither the specification nor prior art describes the common structure feature of the genus of polynucleotide sequences as claimed, to be sufficiently associated to the function of increasing plant regeneration.  
The analysis starts from claims 6-10.  Claim 1 is broader in scope.  
The specification lists GRF5 polypeptides comprising PFAM PF08880 and/or PFAM PF08880 domains ([0013]-[0015], table 1). However, applicant does not describe not to mention demonstrate that the domains are sufficiently associated to increasing regeneration.   
The specification also provides SEQ ID NO: 177 in sequence listing and in [0102], fig 5. However, applicant does not describe not to mention demonstrate that the domain is sufficiently associated to increasing regeneration.  
Prior art also does not describe PFAM PF08880 and/or PFAM PF08880, and SEQ ID NO: 177, are sufficiently associated to increasing regeneration.    
Regarding sequences being at least 70% identical (claims 9-10), according to specification ([0036]), sequence identity is obtained by using bioinformatics tools.   
However, Friedberg (Automated protein function prediction--the genomic challenge. Brief. Bioinformatics. 7:225-242, 2006) teaches that homology-based transfer is not reliable for functional annotation even with high- alignment percentages (page 227, second column). Friedberg also teaches that identification of functionally significant sub-regions is critical to functional annotation, and that often addition, deletion, or re-shuffling of domains can lead to errors in annotation (page 227, second column; page 228, 1st paragraph). Friedberg teaches that sequence-based tools are just not sensitive enough to identify functional protein similarity as databases get larger, and diversity of sequences gets larger (page 228, first full paragraph).  Thus, the sequences and percentage identical thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  
Recently, Wang et al (From Protein Sequence to Protein Function via Multi-Label Linear Discriminant Analysis. IEEE/ACM TRANSACTIONS ON COMPUTATIONAL BIOLOGY AND BIOINFORMATICS, VOL. 14, NO. 3, 503-513, 2017) teach that FASTA and Basic Local Alignment Search Tool (BLAST) are useful but have limitations. Because a duplicate of a gene could adopt a new function in response to selective pressure during evolution, function transfer by homology on such gene and its product could produce erroneous results (p503, left col, 2nd para). There is no literature addressing the issue which criterion and which algorithm is optimal for protein function prediction.  Moreover, genes evolve at different rates due to both uneven selection pressure on their functions and the inherent mutation rate of different species, which means that it is difficult to establish a similarity measure that is reliable in all cases (p504, left col, 1st para). Computational approaches to predict protein function is to assist biologist to discover new functional roles of proteins for experimental verification (p508, right col, last para). 
Thus, the sequences and percentage identical thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  Experimental data is the most reliable, specifically for new proteins and new functions. 
In this case, improving regeneration is a newly disclosed function.  There is no published sequence other than SEQ ID NO: 2, is described to be sufficiently associated to increasing regeneration.  
Since the PFAM domains and SEQ ID NO: 177 are not describe in the specification and in the art to be associated not to mention sufficiently associated to the function of improving regeneration, 30% deletion, substitution or insertion likely would destroy or disrupt the structure and function of SEQ ID NO: 2.  
Moreover, in theory, one base substitution can lead to one amino acid substitution.  30% change of SEQ ID NO: 1 encompass up to 90% change of the encoded SEQ ID NO: 2, which likely would destroy or disrupt the structure and function of SEQ ID NO: 2.   
Complementarity of DNA strands in a double helix make it possible to use one strand as a template to construct the other. Complementarity sequences do not encode peptide.  Instead, they can be used to inhibit the coding sequence (Milne et al, An approach to gene-specific transcription inhibition using oligonucleotides complementary to the template strand of the open complex. PNAS. 97:3136-3141, 2000, whole article).  In addition, the claim does not require full length complementary.  The complementary sequences are not sufficiently associated to the function of increasing regeneration.   In contrary, they might inhibit such function.   
Regarding hybridizing sequences, Zhang et al (Predicting DNA Hybridization Kinetics from Sequence. Nature Chemistry. 10:91-98, 2018) teach that hybridization are complementary sequences and allow mismatch, shorter or longer sequences (p91, left col, 1st and 2nd para; p96, left col, 3rd para; p98, left col, 1st para).  Using hybridization to predict new sequence would have a 91% accuracy at best in a stringent condition (p91, abstract; p95, left col, 2nd para). Thus, hybridizing sequences are broader in scope than complementary sequences, which are not sufficiently associated to the function of increasing regeneration.

Regarding the description of a representative number of species, SEQ ID NO: 2 has 397 amino acids. For at least 70% identical to SEQ ID NO: 2, up to 30%, or 119 amino acids, can be substituted, deleted, or added.  Thus, (119+118+117+ ...... +3+2+1) x 19 amino acids can be substituted, deleted, or added, in all 397 positions. In addition, and each peptide species of the genus can be 278-516 amino acids long.    
SEQ ID NO: 1 has 1194 baes. For at least 70% identical to SEQ ID NO: 1, up to 30%, or 358 bases, can be substituted, deleted, or added.  Thus, (358+357+356+ ...... +3+2+1) bases can be substituted, deleted, or added, in all 1194 positions. In addition, and each peptide species of the genus can be 836-1152 bases long.    
The sequences comprising PFAM domains, comprising SEQ ID NO: 177, the complementary sequences and the hybridizing sequences encompass even more species.  
The sequences of claim 1 (broader in scope) encompass even more species.  
Thus, applicant claims an extremely large number of species.  In addition, the sequences are heterologous in structure, and not sufficiently associated to the function of increasing regeneration. 
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 11-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Horiguchi et al (The transcription factor AtGRF5 and the transcription coactivator AN3 regulate cell proliferation in leaf primordia of Arabidopsis thaliana. The Plant Journal 43, 68–78, 2005).  
Claim 1 is drawn to a method for transforming a plant cell, comprising the steps 
(a1) introducing into a plant cell in parallel or sequentially 
i. at least one nucleotide sequence of interest; and 
ii. an expression cassette comprising a polynucleotide encoding a GRF5 polypeptide, mRNA encoding a GRF5 polypeptide, or GRF5 polypeptide(s); or 
(a2), alternative and optional; and 
(b) an optional (not required) step. 
Claim 9 limits claim 1, wherein the GRF5 polypeptide comprises SEQ ID NO: 2 (elected) or a sequence being at least 70% identical to SEQ ID NO: 2.  
Claim 6 limits claim 1, wherein the GRF5 polypeptide comprises a PFAM domain PF08880 and a PFAM domain PF08879.  
Claim 12 limits claim 1, wherein the polynucleotide encoding the GRF5 polypeptide is in operative linkage to at least one regulatory sequence suitable for expression of the GRF5 polypeptide in a plant cell.  

Other dependent claims 
As analyzed above, claim 3 is interpreted as limiting claim 1, wherein 
(a1) the “introducing into plant cell” comprises transforming the plant cell with the at least one nucleotide sequence of interest, and the expression cassette comprising a polynucleotide encoding a GRF5 polypeptide, mRNA encoding a GRF5 polypeptide, or GRF5 polypeptide(s); and
(b) regenerating from the plant cell of (a1) or (a2) or from a plant cell derived from the plant cell of (a1) or (a2) a plant comprising at least one cell which comprises the at least one nucleotide sequence of interest as transgene ---.   
Claim 7 limits claim 6, wherein the PFAM domain PF08880 finds a match of at least 90% coverage at or near the N-terminus of the GRF5 polypeptide and the PFAM domain PF08879 finds a match of at least 90% C-terminally located to the PFAM domain PF08880 in the GRF5 polypeptide, wherein both matching amino acid stretches are located in the N-terminal half of the GRF5 polypeptide. 
Claim 8 limits claim 1, wherein the GRF5 polypeptide comprises the motif [D]-[PL]-[E]-[P]-[G]-[R]-[C]-[R]-[R]-[T]-[D]- [G]-[K]-[K]-[W]-[R]-[C]-[SA]-[RK]-[ED]-[A]-[YH]-[P]-[D]-[S]-[K]-[Y]-[C]-[E]-[KR]-[H]-[M]-[H]-[R]- [G]-[RK]-[N]-[R] (SEQ ID NO: 177 as elected species) with a maximum number of three mismatches.  
Claim 11 limits claim 1, wherein 
introducing into a plant cell the expression cassette comprising a polynucleotide encoding a GRF5 polypeptide results in a stable integration thereof into the genome of the plant cell, or 
introducing into a plant cell the expression cassette comprising a polynucleotide encoding a GRF5 polypeptide, mRNA encoding GRF5 polypeptide, or GRF5 polypeptide(s) or inducing in a plant cell the enhanced expression level of an endogenous gene encoding a GRF5 polypeptide results in a transient occurrence of GRF5 polypeptide(s) in the plant cell or in a progeny cell thereof.  
Claim 13 limits claim 1, wherein the plant cell of step (a1) is a cell of a somatic tissue, callus tissue, a meristematic tissue or an embryonic tissue, or a protoplast.  
Claim 14 is drawn to a plant obtained or obtainable by the method of claim 3.  
Claim 15 is drawn to a plant cell or a seed of the plant of claim 14, wherein the plant cell or the seed comprises the at least one nucleotide sequence of interest as transgene.

Horiguchi et al teach (disclose and characterize) growth regulating factor 5 (GRF5) sequence from Arabidopsis 100% identical to instant SEQ ID NO: 2. The sequence is also named “At3g13960.1” and AtGRF5.  The sequence comprises both PFAM PF08880 and PFAM PF08879 domains.  See “Sequence Matches” at the end of office action. 
Horiguchi et al teach making a construct/expression cassette comprising cDNA encoding the AtGRF5 operably linked to promoter for plant expression, and 
making a construct/expression cassette comprising cDNA encoding one nucleotide sequence of interest (AN3) operably linked to promoter for plant expression, and 
using the constructs/expression cassettes (both GRF5 cDNA and cDNA of interest AN3) to transform plants (p76, left col, last para, right col, 1st para).  
The transformation was successful by locus mapping and RT-PCR (p76, right col, last para; p77 left col, 1st and 2nd para). 
Thus, Horiguchi et al teach the limitations of claims 1, 6, 9 and 12.  

Regarding other dependent claims, Horiguchi et al teach that 5-day old transgenic plants were regenerated and overexpressing the GRF5 and the gene of interest AN3 (p71, figure 3), the limitations of claims 3, 11, 14.   
Horiguchi et al teach that the plant cells for transformation and being transformed include leaf cell, a somatic cell (p76, left col, last para, right col, 1st para), the limitation of claim 13. 
Horiguchi et al teach plant cells from the plant comprising and overexpressing GRF5 and AN3 genes (p72, figure 4), the limitation of claim 15. 
In addition, claims 14 and 15 are product by process claim.  Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.  The plant and cell of claims 14-15 are not different or not distinguishable from that of Horiguchi et al. 
Regarding claim 7, according to https://phytozome-next.jgi.doe.gov/report/gene/Athaliana_TAIR10/AT3G13960#hmms, both PFAM PF08880 and PFAM PF08879 domains are in the N-terminal half of At3g13960.1/SEQ ID NO: 2. Thus, SEQ ID NO: 2 comprises both PFAM PF08880 and PFAM PF08879 domains in the N-terminal half.  Accordingly, Horiguchi et al teach the limitation of claim 7. 
Regarding claim 8, examiner performed Alignment of SEQ ID NO: 177 to SEQ ID NO: 2: 
SEQ ID NO: 177  	DXEPGRCRRTDGKKWRCXXXAXPDSKYCEXHMHRGXNR  38
SEQ ID NO: 177-O	DPEPGRCRRTDGKKWRCSREAYPDSKYCEKHMHRGRNR
SEQ ID NO: 2   	DPEPGRCRRTDGKKWRCSREAYPDSKYCEKHMHRGRNR  118

In the sequence listing, SEQ ID NO: 177 (elected species) has 7 “Xaa” amino acids that can be varied: 
<210>  177


<220>
<221>  VARIANT
<222>  (2)..(2)
<223>  X is proline (P) or leucine (L)

<220>
<221>  VARIANT
<222>  (18)..(18)
<223>  X is serine (S) or alanine (A)

<220>
<221>  VARIANT
<222>  (19)..(19)
<223>  X is arginine (R) or lysine (K)

<220>
<221>  VARIANT
<222>  (20)..(20)
<223>  X is glutamic acid (E) or aspartic acid (D)

<220>
<221>  VARIANT
<222>  (22)..(22)
<223>  X is tyrosine (Y) or histidine (H)

<220>
<221>  VARIANT
<222>  (30)..(30)
<223>  X is lysine (K) or arginine (R)

<220>
<221>  VARIANT
<222>  (36)..(36)
<223>  X is arginine (R) or lysine (K)

            
The 7 Xaa’s can be p2, S18, R19, E20, Y22, K30 and R36 in SEQ ID NO: 177 (38 aa), which matches 100% to the fragment 2-118 of SEQ ID NO: 2 (SEQ ID NO: 177-O, O means option, in the middle row of the examiner’s alignment above).    
Thus, SEQ ID NO: 2 comprises the motif of claim 8. Accordingly, Horiguchi et al teach the limitation of claim 8. 
Therefore, Horiguchi et al teach all limitations of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al, as applied to claim 1 above, and further in view of Kim et al (The AtGRF family of putative transcription factors is involved in leaf and cotyledon growth in Arabidopsis. Plant J, 36:94-104, 2003).  
Claim 1 has been analyzed above.  
Claim 10 limits claim 1, wherein the polynucleotide encoding the GRF5 polypeptide comprises SEQ ID NO: 1 (elected species).  
Horiguchi et al teach SEQ ID NO: 2, and making a construct/expression cassette comprising cDNA encoding SEQ ID operably linked to promoter for plant expression, and transforming plant with the construct, and teach all the limitations of claim 1, as analyzed above. 
Horiguchi et al additionally teach and demonstrated the advantage that over-expression of AN3 and AtGRF5 increased leaf size (p72, right col, last para). 
Horiguchi et al do not publish the encoding cDNA sequence, thus, are silent on the encoding sequence being SEQ ID NO: 1.   
Kim et al teach (disclose and characterize) a polynucleotide, a growth regulating factor 5 (GRF5) mRNA sequence from Arabidopsis 100% identical to instant SEQ ID NO: 1. See “Sequence Matches” at the end of office action.  	
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One ordinary skill in the art would have realized that AtGRF5 was required for the development of appropriate leaf size and shape in the combination with a gene of interest as taught by Horiguchi et al, and recognized SEQ ID NO: 1 as an Arabidopsis AtGRF5 polynucleotide as taught by Kim et al, and that SEQ ID NO: 1 encodes the sequence of Horiguchi et al/instant SEQ ID NO: 2, and been motivated to make or use SEQ ID NO: 1 in the construct/expression cassette of Horiguchi et al, to transform plant, to achieve the same expected result Horiguchi et al did.  The expectation of success would have been high, because Horiguchi et al demonstrated the function and advantage of GRF5 in increasing leave size. SEQ ID NO: 1 had been taught by Kim et al.  The plant transformation had been a routine method as taught by Horiguchi et al. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Sequence Matches
Against instant SEQ ID NO: 2

GRF5_ARATH
ID   GRF5_ARATH              Reviewed;         397 AA.
AC   Q8L8A6; C0SVA9; Q9LVK4;
DT   03-OCT-2012, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-2002, sequence version 1.
DT   02-JUN-2021, entry version 108.
DE   RecName: Full=Growth-regulating factor 5;
DE            Short=AtGRF5;
DE   AltName: Full=Transcription activator GRF5;
GN   Name=GRF5; OrderedLocusNames=At3g13960; ORFNames=MDC16.8;
OS   Arabidopsis thaliana (Mouse-ear cress).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Brassicales; Brassicaceae; Camelineae; Arabidopsis.
OX   NCBI_TaxID=3702;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1), GENE FAMILY, NOMENCLATURE, AND
RP   TISSUE SPECIFICITY.
RX   PubMed=12974814; DOI=10.1046/j.1365-313x.2003.01862.x;
RA   Kim J.H., Choi D., Kende H.;
RT   "The AtGRF family of putative transcription factors is involved in leaf and
RT   cotyledon growth in Arabidopsis.";
RL   Plant J. 36:94-104(2003).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Columbia;
RX   PubMed=10819329; DOI=10.1093/dnares/7.2.131;
RA   Sato S., Nakamura Y., Kaneko T., Katoh T., Asamizu E., Tabata S.;
RT   "Structural analysis of Arabidopsis thaliana chromosome 3. I. Sequence
RT   features of the regions of 4,504,864 bp covered by sixty P1 and TAC
RT   clones.";
RL   DNA Res. 7:131-135(2000).
RN   [3]
RP   GENOME REANNOTATION.
RC   STRAIN=cv. Columbia;
RX   PubMed=27862469; DOI=10.1111/tpj.13415;
RA   Cheng C.Y., Krishnakumar V., Chan A.P., Thibaud-Nissen F., Schobel S.,
RA   Town C.D.;
RT   "Araport11: a complete reannotation of the Arabidopsis thaliana reference
RT   genome.";
RL   Plant J. 89:789-804(2017).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] OF 2-397 (ISOFORM 2).
RA   Fujita M., Mizukado S., Seki M., Shinozaki K., Mitsuda N., Takiguchi Y.,
RA   Takagi M.;
RT   "ORF cloning and analysis of Arabidopsis transcription factor genes.";
RL   Submitted (MAR-2009) to the EMBL/GenBank/DDBJ databases.
RN   [5]
RP   FUNCTION.
RX   PubMed=15326298; DOI=10.1073/pnas.0405450101;
RA   Kim J.H., Kende H.;
RT   "A transcriptional coactivator, AtGIF1, is involved in regulating leaf
RT   growth and morphology in Arabidopsis.";
RL   Proc. Natl. Acad. Sci. U.S.A. 101:13374-13379(2004).
RN   [6]
RP   FUNCTION, DISRUPTION PHENOTYPE, TISSUE SPECIFICITY, AND INTERACTION WITH
RP   GIF1.
RX   PubMed=15960617; DOI=10.1111/j.1365-313x.2005.02429.x;
RA   Horiguchi G., Kim G.T., Tsukaya H.;
RT   "The transcription factor AtGRF5 and the transcription coactivator AN3
RT   regulate cell proliferation in leaf primordia of Arabidopsis thaliana.";
RL   Plant J. 43:68-78(2005).
RN   [7]
RP   DEVELOPMENTAL STAGE.
RX   PubMed=20023165; DOI=10.1242/dev.043067;
RA   Rodriguez R.E., Mecchia M.A., Debernardi J.M., Schommer C., Weigel D.,
RA   Palatnik J.F.;
RT   "Control of cell proliferation in Arabidopsis thaliana by microRNA
RT   miR396.";
RL   Development 137:103-112(2010).
CC   -!- FUNCTION: Transcription activator that plays a role in the regulation
CC       of cell expansion in leaf and cotyledons tissues. Acts together with
CC       GIF1 for the development of appropriate leaf size and shape through the
CC       promotion and/or maintenance of cell proliferation activity in leaf
CC       primordia. {ECO:0000269|PubMed:15326298, ECO:0000269|PubMed:15960617}.
CC   -!- SUBUNIT: Interacts with GIF1. {ECO:0000269|PubMed:15960617}.
CC   -!- INTERACTION:
CC       Q8L8A6; Q39011: ASK7; NbExp=3; IntAct=EBI-1396652, EBI-1798250;
CC       Q8L8A6; Q94ID6: ERF12; NbExp=3; IntAct=EBI-1396652, EBI-4446727;
CC       Q8L8A6; Q8L8A5: GIF1; NbExp=4; IntAct=EBI-1396652, EBI-1396623;
CC       Q8L8A6; Q9MAL9: GIF2; NbExp=3; IntAct=EBI-1396652, EBI-1396863;
CC       Q8L8A6; Q93VH6: GIF3; NbExp=3; IntAct=EBI-1396652, EBI-15194507;
CC       Q8L8A6; Q9C5X0: IAA34; NbExp=3; IntAct=EBI-1396652, EBI-3946459;
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000255|PROSITE-ProRule:PRU01002}.
CC   -!- ALTERNATIVE PRODUCTS:
CC       Event=Alternative splicing; Named isoforms=2;
CC       Name=1;
CC         IsoId=Q8L8A6-1; Sequence=Displayed;
CC       Name=2;
CC         IsoId=Q8L8A6-2; Sequence=VSP_044146;
CC   -!- TISSUE SPECIFICITY: Strongly expressed in actively growing and
CC       developing tissues, such as roots, upper stems, and shoot tips
CC       containing the shoot apical meristem (SAM) and flower buds. Also
CC       expressed in mature flowers, but weakly expressed in mature stems and
CC       leaves. {ECO:0000269|PubMed:12974814, ECO:0000269|PubMed:15960617}.
CC   -!- DEVELOPMENTAL STAGE: Expressed during the early stages of leaf
CC       development and expression decreases with the maturation of the leaf.
CC       {ECO:0000269|PubMed:20023165}.
CC   -!- DOMAIN: The QLQ domain and WRC domain may be involved in protein-
CC       protein interaction and DNA-binding, respectively.
CC   -!- DISRUPTION PHENOTYPE: Small and narrow leaves.
CC       {ECO:0000269|PubMed:15960617}.
CC   -!- MISCELLANEOUS: [Isoform 2]: May be due to intron retention.
CC       {ECO:0000305}.
CC   -!- SIMILARITY: Belongs to the GRF family. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AY102638; AAM52880.1; -; mRNA.
DR   EMBL; AB019229; BAB02326.1; -; Genomic_DNA.
DR   EMBL; CP002686; AEE75445.1; -; Genomic_DNA.
DR   EMBL; AB493612; BAH30450.1; -; mRNA.
DR   RefSeq; NP_188012.2; NM_112250.3. [Q8L8A6-1]
DR   BioGRID; 5943; 33.
DR   IntAct; Q8L8A6; 33.
DR   STRING; 3702.AT3G13960.1; -.
DR   PaxDb; Q8L8A6; -.
DR   PRIDE; Q8L8A6; -.
DR   ProteomicsDB; 247287; -. [Q8L8A6-1]
DR   EnsemblPlants; AT3G13960.1; AT3G13960.1; AT3G13960. [Q8L8A6-1]
DR   GeneID; 820609; -.
DR   Gramene; AT3G13960.1; AT3G13960.1; AT3G13960. [Q8L8A6-1]
DR   KEGG; ath:AT3G13960; -.
DR   Araport; AT3G13960; -.
DR   TAIR; locus:2088272; AT3G13960.
DR   eggNOG; ENOG502RAHZ; Eukaryota.
DR   HOGENOM; CLU_037908_1_0_1; -.
DR   InParanoid; Q8L8A6; -.
DR   OMA; QHDQDHH; -.
DR   PhylomeDB; Q8L8A6; -.
DR   PRO; PR:Q8L8A6; -.
DR   Proteomes; UP000006548; Chromosome 3.
DR   ExpressionAtlas; Q8L8A6; baseline and differential.
DR   Genevisible; Q8L8A6; AT.
DR   GO; GO:0005634; C:nucleus; ISS:TAIR.
DR   GO; GO:0005524; F:ATP binding; IEA:InterPro.
DR   GO; GO:0048366; P:leaf development; IMP:TAIR.
DR   GO; GO:0006355; P:regulation of transcription, DNA-templated; IEA:InterPro.
DR   GO; GO:0009409; P:response to cold; IEP:TAIR.
DR   GO; GO:0009739; P:response to gibberellin; IMP:TAIR.
DR   GO; GO:0006351; P:transcription, DNA-templated; IEA:InterPro.
DR   InterPro; IPR014978; Gln-Leu-Gln_QLQ.
DR   InterPro; IPR031137; GRF.
DR   InterPro; IPR014977; WRC_dom.
DR   PANTHER; PTHR31602; PTHR31602; 1.
DR   Pfam; PF08880; QLQ; 1.
DR   Pfam; PF08879; WRC; 1.
DR   SMART; SM00951; QLQ; 1.
DR   PROSITE; PS51666; QLQ; 1.
DR   PROSITE; PS51667; WRC; 1.
PE   1: Evidence at protein level;
KW   Activator; Alternative splicing; Nucleus; Reference proteome;
KW   Transcription; Transcription regulation.
FT   CHAIN           1..397
FT                   /note="Growth-regulating factor 5"
FT                   /id="PRO_0000419296"
FT   DOMAIN          16..51
FT                   /note="QLQ"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01001"
FT   DOMAIN          81..125
FT                   /note="WRC"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01002"
FT   REGION          108..172
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          197..217
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          288..320
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          340..397
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   MOTIF           78..96
FT                   /note="Bipartite nuclear localization signal"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01002"
FT   MOTIF           114..121
FT                   /note="Bipartite nuclear localization signal"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01002"
FT   COMPBIAS        122..172
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        348..371
FT                   /note="Basic and acidic residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        374..397
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   VAR_SEQ         397
FT                   /note="S -> N (in isoform 2)"
FT                   /evidence="ECO:0000303|Ref.4"
FT                   /id="VSP_044146"
SQ   SEQUENCE   397 AA;  44696 MW;  706BE379D661DD43 CRC64;

  Query Match             100.0%;  Score 2147;  DB 1;  Length 397;
  Best Local Similarity   100.0%;  
  Matches  397;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMSLSGSSGRTIGRPPFTPTQWEELEHQALIYKYMVSGVPVPPELIFSIRRSLDTSLVSR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMSLSGSSGRTIGRPPFTPTQWEELEHQALIYKYMVSGVPVPPELIFSIRRSLDTSLVSR 60

Qy         61 LLPHQSLGWGCYQMGFGRKPDPEPGRCRRTDGKKWRCSREAYPDSKYCEKHMHRGRNRAR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LLPHQSLGWGCYQMGFGRKPDPEPGRCRRTDGKKWRCSREAYPDSKYCEKHMHRGRNRAR 120

Qy        121 KSLDQNQTTTTPLTSPSLSFTNNNNPSPTLSSSSSSNSSSTTYSASSSSMDAYSNSNRFG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KSLDQNQTTTTPLTSPSLSFTNNNNPSPTLSSSSSSNSSSTTYSASSSSMDAYSNSNRFG 180

Qy        181 LGGSSSNTRGYFNSHSLDYPYPSTSPKQQQQTLHHASALSLHQNTNSTSQFNVLASATDH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LGGSSSNTRGYFNSHSLDYPYPSTSPKQQQQTLHHASALSLHQNTNSTSQFNVLASATDH 240

Qy        241 KDFRYFQGIGERVGGVGERTFFPEASRSFQDSPYHHHQQPLATVMNDPYHHCSTDHNKID 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KDFRYFQGIGERVGGVGERTFFPEASRSFQDSPYHHHQQPLATVMNDPYHHCSTDHNKID 300

Qy        301 HHHTYSSSSSSQHLHHDHDHRQQQCFVLGADMFNKPTRSVLANSSRQDQNQEEDEKDSSE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 HHHTYSSSSSSQHLHHDHDHRQQQCFVLGADMFNKPTRSVLANSSRQDQNQEEDEKDSSE 360

Qy        361 SSKKSLHHFFGEDWAQNKNSSDSWLDLSSHSRLDTGS 397
              |||||||||||||||||||||||||||||||||||||
Db        361 SSKKSLHHFFGEDWAQNKNSSDSWLDLSSHSRLDTGS 397


Against instant SEQ ID NO: 1

AY102638
LOCUS       AY102638                1592 bp    mRNA    linear   PLN 20-AUG-2004
DEFINITION  Arabidopsis thaliana transcription activator (GRF5) mRNA, complete
            cds.
ACCESSION   AY102638
VERSION     AY102638.1
KEYWORDS    .
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Camelineae; Arabidopsis.
REFERENCE   1  (bases 1 to 1592)
  AUTHORS   Kim,J.H., Choi,D. and Kende,H.
  TITLE     The AtGRF family of putative transcription factors is involved in
            leaf and cotyledon growth in Arabidopsis
  JOURNAL   Plant J. 36 (1), 94-104 (2003)
   PUBMED   12974814
REFERENCE   2  (bases 1 to 1592)
  AUTHORS   Kim,J.H. and Kende,H.
  TITLE     A novel class of transcription activators interacting with putative
            co-activators in Arabidopsis
  JOURNAL   Unpublished
REFERENCE   3  (bases 1 to 1592)
  AUTHORS   Kim,J.H. and Kende,H.
  TITLE     Direct Submission
  JOURNAL   Submitted (13-MAY-2002) MSU-DOE Plant Research Laboratory, Michigan
            State University, 178 Wilson Rd., East Lansing, MI 48824-1312, USA
FEATURES             Location/Qualifiers
     source          1..1592
                     /organism="Arabidopsis thaliana"
                     /mol_type="mRNA"
                     /db_xref="taxon:3702"
     gene            1..1592
                     /gene="GRF5"
     CDS             144..1337
                     /gene="GRF5"
                     /codon_start=1
                     /product="transcription activator"
                     /protein_id="AAM52880.1"
                     /translation="MMSLSGSSGRTIGRPPFTPTQWEELEHQALIYKYMVSGVPVPPE
                     LIFSIRRSLDTSLVSRLLPHQSLGWGCYQMGFGRKPDPEPGRCRRTDGKKWRCSREAY
                     PDSKYCEKHMHRGRNRARKSLDQNQTTTTPLTSPSLSFTNNNNPSPTLSSSSSSNSSS
                     TTYSASSSSMDAYSNSNRFGLGGSSSNTRGYFNSHSLDYPYPSTSPKQQQQTLHHASA
                     LSLHQNTNSTSQFNVLASATDHKDFRYFQGIGERVGGVGERTFFPEASRSFQDSPYHH
                     HQQPLATVMNDPYHHCSTDHNKIDHHHTYSSSSSSQHLHHDHDHRQQQCFVLGADMFN
                     KPTRSVLANSSRQDQNQEEDEKDSSESSKKSLHHFFGEDWAQNKNSSDSWLDLSSHSR
                     LDTGS"

  Query Match             100.0%;  Score 1194;  DB 315;  Length 1592;
  Best Local Similarity   100.0%;  
  Matches 1194;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGATGAGTCTAAGTGGAAGTAGCGGGAGAACAATAGGAAGGCCTCCATTTACACCAACA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        144 ATGATGAGTCTAAGTGGAAGTAGCGGGAGAACAATAGGAAGGCCTCCATTTACACCAACA 203

Qy         61 CAATGGGAAGAACTGGAACATCAAGCCCTAATCTACAAGTACATGGTCTCTGGTGTTCCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        204 CAATGGGAAGAACTGGAACATCAAGCCCTAATCTACAAGTACATGGTCTCTGGTGTTCCT 263

Qy        121 GTCCCACCTGAGCTCATCTTCTCCATTAGAAGAAGCTTGGACACTTCCTTGGTCTCTAGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        264 GTCCCACCTGAGCTCATCTTCTCCATTAGAAGAAGCTTGGACACTTCCTTGGTCTCTAGA 323

Qy        181 CTCCTTCCTCACCAATCCCTTGGATGGGGGTGTTACCAGATGGGATTTGGGAGAAAACCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        324 CTCCTTCCTCACCAATCCCTTGGATGGGGGTGTTACCAGATGGGATTTGGGAGAAAACCA 383

Qy        241 GATCCAGAGCCAGGAAGATGCAGAAGAACAGATGGTAAGAAATGGAGATGCTCAAGAGAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        384 GATCCAGAGCCAGGAAGATGCAGAAGAACAGATGGTAAGAAATGGAGATGCTCAAGAGAA 443

Qy        301 GCTTACCCAGATTCGAAGTACTGTGAAAAACACATGCACAGAGGAAGAAACCGTGCCAGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        444 GCTTACCCAGATTCGAAGTACTGTGAAAAACACATGCACAGAGGAAGAAACCGTGCCAGA 503

Qy        361 AAATCTCTTGATCAGAATCAGACAACAACAACTCCTTTAACATCACCATCTCTCTCATTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        504 AAATCTCTTGATCAGAATCAGACAACAACAACTCCTTTAACATCACCATCTCTCTCATTC 563

Qy        421 ACCAACAACAACAACCCAAGTCCCACCTTGTCTTCTTCTTCTTCCTCTAATTCCTCTTCT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        564 ACCAACAACAACAACCCAAGTCCCACCTTGTCTTCTTCTTCTTCCTCTAATTCCTCTTCT 623

Qy        481 ACTACTTATTCTGCTTCTTCTTCTTCAATGGATGCCTACAGTAACAGTAATAGGTTTGGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        624 ACTACTTATTCTGCTTCTTCTTCTTCAATGGATGCCTACAGTAACAGTAATAGGTTTGGG 683

Qy        541 CTTGGTGGAAGTAGTAGTAACACTAGAGGTTATTTCAACAGCCATTCTCTTGATTATCCT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        684 CTTGGTGGAAGTAGTAGTAACACTAGAGGTTATTTCAACAGCCATTCTCTTGATTATCCT 743

Qy        601 TATCCTTCTACTTCACCCAAACAACAACAACAAACTCTTCATCATGCTTCCGCTTTGTCA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        744 TATCCTTCTACTTCACCCAAACAACAACAACAAACTCTTCATCATGCTTCCGCTTTGTCA 803

Qy        661 CTTCATCAAAATACTAATTCTACTTCTCAGTTCAATGTCTTAGCCTCTGCTACTGACCAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        804 CTTCATCAAAATACTAATTCTACTTCTCAGTTCAATGTCTTAGCCTCTGCTACTGACCAC 863

Qy        721 AAAGACTTCAGGTACTTTCAAGGGATTGGGGAGAGAGTTGGAGGAGTTGGGGAGAGAACG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        864 AAAGACTTCAGGTACTTTCAAGGGATTGGGGAGAGAGTTGGAGGAGTTGGGGAGAGAACG 923

Qy        781 TTCTTTCCAGAAGCATCTAGAAGCTTTCAAGATTCTCCATACCATCATCACCAACAACCG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        924 TTCTTTCCAGAAGCATCTAGAAGCTTTCAAGATTCTCCATACCATCATCACCAACAACCG 983

Qy        841 TTAGCAACAGTGATGAATGATCCGTACCACCACTGTAGTACTGATCATAATAAGATTGAT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        984 TTAGCAACAGTGATGAATGATCCGTACCACCACTGTAGTACTGATCATAATAAGATTGAT 1043

Qy        901 CATCATCACACATACTCATCCTCATCATCATCTCAACATCTTCATCATGATCATGATCAT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1044 CATCATCACACATACTCATCCTCATCATCATCTCAACATCTTCATCATGATCATGATCAT 1103

Qy        961 AGACAGCAACAGTGTTTTGTTTTGGGCGCCGACATGTTCAACAAACCTACAAGAAGTGTC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1104 AGACAGCAACAGTGTTTTGTTTTGGGCGCCGACATGTTCAACAAACCTACAAGAAGTGTC 1163

Qy       1021 CTTGCAAACTCATCAAGACAAGATCAAAATCAAGAAGAAGATGAGAAAGATTCATCAGAG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1164 CTTGCAAACTCATCAAGACAAGATCAAAATCAAGAAGAAGATGAGAAAGATTCATCAGAG 1223

Qy       1081 TCGTCCAAGAAGTCTCTACATCACTTCTTTGGTGAGGACTGGGCACAGAACAAGAACAGT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1224 TCGTCCAAGAAGTCTCTACATCACTTCTTTGGTGAGGACTGGGCACAGAACAAGAACAGT 1283

Qy       1141 TCAGATTCTTGGCTTGACCTTTCTTCCCACTCAAGACTCGACACTGGTAGCTAA 1194
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1284 TCAGATTCTTGGCTTGACCTTTCTTCCCACTCAAGACTCGACACTGGTAGCTAA 1337

Against instant SEQ ID NO: 177

RESULT 1
A0A087HCN8_ARAAL
ID   A0A087HCN8_ARAAL        Unreviewed;       216 AA.
AC   A0A087HCN8;
DT   29-OCT-2014, integrated into UniProtKB/TrEMBL.
DT   29-OCT-2014, sequence version 1.
DT   02-JUN-2021, entry version 29.
DE   RecName: Full=Growth-regulating factor {ECO:0000256|RuleBase:RU367127};
GN   ORFNames=AALP_AA3G302300 {ECO:0000313|EMBL:KFK39890.1};
OS   Arabis alpina (Alpine rock-cress).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Brassicales; Brassicaceae; Arabideae; Arabis.
OX   NCBI_TaxID=50452 {ECO:0000313|EMBL:KFK39890.1, ECO:0000313|Proteomes:UP000029120};
RN   [1] {ECO:0000313|Proteomes:UP000029120}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Pajares {ECO:0000313|Proteomes:UP000029120};
RX   PubMed=27246759; DOI=10.1038/nplants.2014.23;
RA   Willing E.M., Rawat V., Mandakova T., Maumus F., James G.V.,
RA   Nordstrom K.J., Becker C., Warthmann N., Chica C., Szarzynska B.,
RA   Zytnicki M., Albani M.C., Kiefer C., Bergonzi S., Castaings L.,
RA   Mateos J.L., Berns M.C., Bujdoso N., Piofczyk T., de Lorenzo L.,
RA   Barrero-Sicilia C., Mateos I., Piednoel M., Hagmann J., Chen-Min-Tao R.,
RA   Iglesias-Fernandez R., Schuster S.C., Alonso-Blanco C., Roudier F.,
RA   Carbonero P., Paz-Ares J., Davis S.J., Pecinka A., Quesneville H.,
RA   Colot V., Lysak M.A., Weigel D., Coupland G., Schneeberger K.;
RT   "Genome expansion of Arabis alpina linked with retrotransposition and
RT   reduced symmetric DNA methylation.";
RL   Nat. Plants 1:14023-14023(2015).
CC   -!- FUNCTION: Transcription activator. {ECO:0000256|RuleBase:RU367127}.
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|ARBA:ARBA00004123,
CC       ECO:0000256|RuleBase:RU367127}.
CC   -!- DOMAIN: The QLQ domain and WRC domain may be involved in protein-
CC       protein interaction and DNA-binding, respectively.
CC       {ECO:0000256|RuleBase:RU367127}.
CC   -!- SIMILARITY: Belongs to the GRF family. {ECO:0000256|ARBA:ARBA00008122,
CC       ECO:0000256|RuleBase:RU367127}.
CC   -!- CAUTION: Lacks conserved residue(s) required for the propagation of
CC       feature annotation. {ECO:0000256|PROSITE-ProRule:PRU01002}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM002871; KFK39890.1; -; Genomic_DNA.
DR   STRING; 50452.A0A087HCN8; -.
DR   EnsemblPlants; KFK39890; KFK39890; AALP_AA3G302300.
DR   Gramene; KFK39890; KFK39890; AALP_AA3G302300.
DR   eggNOG; ENOG502RAHZ; Eukaryota.
DR   OMA; TRWAGME; -.
DR   OrthoDB; 740672at2759; -.
DR   Proteomes; UP000029120; Chromosome 3.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   GO; GO:0005524; F:ATP binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0032502; P:developmental process; IEA:InterPro.
DR   GO; GO:0006355; P:regulation of transcription, DNA-templated; IEA:InterPro.
DR   GO; GO:0006351; P:transcription, DNA-templated; IEA:UniProtKB-UniRule.
DR   InterPro; IPR014978; Gln-Leu-Gln_QLQ.
DR   InterPro; IPR031137; GRF.
DR   InterPro; IPR014977; WRC_dom.
DR   PANTHER; PTHR31602; PTHR31602; 1.
DR   Pfam; PF08880; QLQ; 1.
DR   Pfam; PF08879; WRC; 1.
DR   SMART; SM00951; QLQ; 1.
DR   PROSITE; PS51666; QLQ; 1.
DR   PROSITE; PS51667; WRC; 1.
PE   3: Inferred from homology;
KW   Activator {ECO:0000256|RuleBase:RU367127};
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Nucleus {ECO:0000256|ARBA:ARBA00023242, ECO:0000256|RuleBase:RU367127};
KW   Reference proteome {ECO:0000313|Proteomes:UP000029120};
KW   Transcription {ECO:0000256|RuleBase:RU367127};
KW   Transcription regulation {ECO:0000256|RuleBase:RU367127}.
FT   DOMAIN          7..42
FT                   /note="QLQ"
FT                   /evidence="ECO:0000259|PROSITE:PS51666"
FT   DOMAIN          71..115
FT                   /note="WRC"
FT                   /evidence="ECO:0000259|PROSITE:PS51667"
FT   REGION          96..128
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COILED          169..189
FT                   /evidence="ECO:0000256|SAM:Coils"
FT   COMPBIAS        111..128
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   216 AA;  24877 MW;  391FA9E8ECF56F0A CRC64;

  Query Match             97.9%;  Score 186;  DB 81;  Length 216;
  Best Local Similarity   81.6%;  
  Matches   31;  Conservative    0;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          1 DXEPGRCRRTDGKKWRCXXXAXPDSKYCEXHMHRGXNR 38
              | |||||||||||||||   | ||||||| ||||| ||
Db         71 DAEPGRCRRTDGKKWRCSKEASPDSKYCERHMHRGKNR 108

Conclusion
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Wayne Zhong/
Examiner, Art Unit 1662